Citation Nr: 9910639	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active duty in the Air Force from April 
1955 to September 1957.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the reopening of the appellant's claim of entitlement to 
service connection for the residuals of a head injury.

Review of the evidence of record reveals that, in August 
1984, the RO issued a rating decision which denied the 
appellant's original claim of entitlement to service 
connection for the residuals of a head injury.  He was 
notified of that denial in the same month, and he did not 
timely disagree.  That rating action therefore became final 
in August 1985.  Glynn v. Brown, 6 Vet. App. 523 (1994).  

Subsequently, the appellant attempted to reopen this claim in 
November 1986.  The RO issued a rating decision in February 
1987 that indicated that no new and material evidence had 
been submitted and denied the reopening of that issue.  The 
appellant was notified of that denial in March 1987, and he 
did not timely disagree.  The appellant again attempted to 
reopen this claim in January 1989.  The RO issued a rating 
decision in November 1989 that indicated that no new and 
material evidence had been submitted and denied the reopening 
of that issue.  The appellant was notified of that denial in 
that same month, and he did not timely disagree.  Once again, 
the appellant attempted to reopen this claim March 1998.  The 
RO issued a rating decision in April 1998 that indicated that 
no new and material evidence had been submitted and denied 
the reopening of that issue.

Therefore, the November 1989 decision represents the last 
time that this head injury claim was finally disallowed on 
any basis.  The appellant's claim may be reopened only if new 
and material evidence has been secured or presented since the 
November 1989 decision.  Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the reopening of 
the appellant's claim of entitlement to service connection 
for residuals of a head injury on any basis was the decision 
of November 1989, which followed February 1987 and August 
1984 rating actions of which notice was also provided.  The 
appellant was notified of that November 1989 decision in that 
same month and he did not timely complete the procedural 
steps required for an appeal.

3.  Evidence received subsequent to the November 1989 
decision which denied the reopening of the appellant's claim 
of entitlement to service connection for a head injury is 
cumulative and redundant and it does not, when viewed with 
the other evidence on file, bear directly and substantially 
upon the specific matter under consideration, nor is it so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the November 1989 decision 
which denied the reopening of the appellant's claim of 
entitlement to service connection for the residuals of a head 
injury is not new and material.  Therefore, the claim for 
service connection for the residuals of a head injury is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. 
App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final, as are unappealed decisions 
of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a 
claim there must be added to the record "new and material 
evidence" which raises a reasonable possibility that the 
claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
new and material evidence necessary in order to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

As noted above, the November 1989 decision was the last time 
this claim was disallowed on any basis and the evidence 
considered by the RO in reaching the November 1989 decision 
included the appellant's service medical records; written 
statements submitted by the appellant; and the reports of a 
VA hospitalization and outpatient treatment.  This evidence 
may be briefly summarized.

Review of the service medical records reveals that the 
appellant sustained a superficial laceration of the third 
finger of his right hand in March 1957.  There is no mention 
in the service medical records of any head injury.  The 
report of medical history associated with the appellant's 
September 1957 discharge examination shows that the appellant 
complained of frequent or severe headaches.  There is no 
mention of a head injury.  A doctor's note indicates that the 
headaches were frequently caused by excessive eye strain.  
The report of the medical examination shows that the 
examination of the appellant's head, face, neck, and scalp 
revealed them each to be normal.  The examining physician 
noted that the appellant frequently suffered from headaches 
caused by excessive strain on his eyes.  There were no 
findings pertinent to a head injury.

In March 1984, the appellant submitted a VA Form 21-526.  He 
stated that, in November 1966, he suffered a head injury and 
that he had been treated at the VA on Long Island between 
October 1970 and August 1971.  In July 1984, the appellant 
submitted another VA Form 21-526.  He stated that, in 1956, 
he was blown up while working on a thinner drum and was 
thrown 50-60 feet into the air and came down on his head.  He 
further stated that he suffered a head injury and a hand 
injury, and that because of this he developed constant 
headaches.  The appellant noted that he had received 
treatment at the Suffolk County Air Force Base.  The 
appellant then submitted another VA Form 21-526 in November 
1986; in it, he stated that he had suffered a head injury in 
service at Suffolk Air Force Base on Long Island.  The 
appellant submitted another VA Form 21-526 in January 1989.  
He stated that he received a head injury when he was using a 
cutting tool to open a drum of paint thinner in 1956.  He 
also stated that he was treated at the field hospital at the 
Air Force Base on Long Island in the spring of 1956, and that 
he was treated for his head at the Long Island VA in 1973.  

The evidence of record also contained the discharge summary 
from an August 1989 VA psychiatric hospitalization.  The 
appellant was given an Axis I diagnosis of probable 
intermittent explosive disorder.  He had described a 50-foot 
fall inservice in 1956 that resulted in a severe blow to the 
head and loss of consciousness.  He dated his headaches and 
other problems to this incident.  A CT scan of the head was 
within normal limits and an ECG revealed moderate abnormal 
paroxysmal activity.  However, this was not related to any 
head trauma.  Neurology felt that the appellant suffered from 
tension headaches.  Outpatient treatment records dated in 
June and July of 1989 indicated treatment for hypertension 
and a suicidal gesture.  There was no diagnosis of any 
residuals of a head injury.

The evidence added to the claims file after the November 1989 
decision includes written statements from the appellant; 
service personnel records; written statements from a comrade 
and in-service supervisors of the appellant; written 
statements from the appellant's wife and sister; and the 
appellant's February 1999 testimony at a personal hearing 
conducted at the RO.  This evidence may be briefly 
summarized.

In January 1990, the appellant indicated that the correct 
date of the injury was November of 1956, not November 1966.  
He also stated that he received treatment from a private 
medical doctor for his head shortly after discharge.  In 
March 1998, the appellant indicated that the head injury 
occurred in April 1957.  A buddy statement, dated in March 
1998, indicated that the writer had served with the appellant 
at Suffolk Air Force Base; that the appellant was a welder at 
that time; that the welding shop was up on a hill; and that 
the appellant was involved in an accident in which there was 
an explosion when he was attempting to cut some 55 gallon 
drums with cutting torch that resulted in lacerations of the 
appellant's face and head.  The buddy also stated that he 
remembered the appellant having headaches thereafter.  The 
appellant's wife stated that she married him in 1983, and 
that he has told her his mood swings did not always exist- 
only after he was blown up in the Air Force.  The appellant's 
sister stated that she had noticed a change in the appellant 
while he was stationed on Long Island and that he had told 
her that he got blown up in the Air Force and then started to 
have severe headaches.  These headaches were alleged to be 
the cause of his personality changes.  

The appellant's May 1998 Notice of Disagreement states that 
he had been treated by medics in the hangar after the 
explosion and that they shaved his hair off and stopped the 
bleeding.  He said that he then began having headaches, loss 
of memory and problems concentrating.  After service, he was 
treated by a private doctor on Long Island for about four or 
five years.  This doctor prescribed pills for the headaches, 
but he died and no records were currently available.  The 
appellant also stated that he was treated at the VA on Long 
Island about five years after discharge and that he was 
treated at the VA in Beverly Hills, California sometime 
between 1983 and 1985.  

The appellant's service personnel records show that the 
appellant was stationed at the Suffolk Air Force Base on Long 
Island between July 1955 and September 1957.  The evidence of 
record also contains four written statements from military 
personnel who supervised the appellant; these letters are 
dated in October 1956, September 1957, and April 1958.  The 
letters indicate that the appellant worked as a welder in the 
Air Force.  One letter states that the appellant was chosen 
as Airman of the Month for August 1957.

The RO attempted to obtain VA medical records from New York, 
Los Angeles and Northport, New York.  Each facility notified 
the RO that a search for records had not uncovered any 
medical records for the appellant.

The appellant submitted his VA Form 9, Appeal to the Board, 
in October 1998.  He stated that he injured his head by being 
blown up from cutting a drum.  He said he had been blown 15 
feet into the air and landed on his head.  He reported that 
he still had dents in his head from this.

The appellant testified at his personal hearing, conducted at 
the RO in February 1999, that his head injury occurred at 
Suffolk Air Force Base; that he had been told to cut some 
drums for trash barrels; that one exploded and knocked him 
into the air and rendered him unconscious; that he had been 
taken to the hangar but not the dispensary; that he was sent 
to the barracks for a few days; that he started to have 
headaches and was given pills; and that he still suffered 
from headaches every day.  See Hearing Transcript pp. 1-4.  
The appellant also testified that he went to a private doctor 
within one year of service, but the doctor died and no 
records were available.  He further stated that VA medical 
personnel had never discussed with him the source of his 
headaches and that, at the time of the accident, his hair was 
shaved off and he was bandaged.  See Hearing Transcript pp. 
5-7.

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's headaches or his psychiatric disorder, or the 
existence of any other residual of a head injury.  There is 
no medical opinion stating that the appellant currently 
suffers from any residuals that are directly related or 
indirectly related to any incident or occurrence of the 
appellant's service, or that the appellant suffered from any 
head trauma while he was in service.  Furthermore, the 
arguments that the head injury had been caused by an 
explosion and that his current problems are related to that 
alleged head injury, have been considered and rejected and 
the appellant has not provided any additional medical 
evidence or opinion on those points.

The Board has considered each item of evidence which has been 
added to the record since the November 1989 decision to 
determine if it meets the test of being new and material.  
This evidence includes testimony from the appellant, service 
personnel records and letters from his military 
supervisors/comrade and various written statements from the 
appellant and his relatives.  The Board finds that the 
additional medical records relating to subsequent post-
service diagnosis and treatment of the appellant's 
psychiatric problem and hypertension fail to provide any 
additional relevant evidence as to the issue of whether he 
currently suffers from residuals of a head injury that was 
incurred in or related to service.  That additional 
complaints of said residuals have been submitted since the 
filing of the original claim sheds no further light on the 
question of a causal or etiologic relationship between said 
pathology and any incident relating to service.  

The Board finds that the materials submitted subsequent to 
the November 1989 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellant currently suffers from any residuals of a head 
trauma alleged to have incurred in, or to be related to, 
service.  Previous written statements of the appellant which 
included descriptions of the alleged head injury were 
considered by the RO in its November 1989 decision and found 
not sufficient to reopen the appellant's claim.  The evidence 
submitted since November 1989 provide no more definitive 
delineation of existence, etiology or causation of the 
appellant's claimed residuals of a head injury.  Therefore, 
this evidence, while evidence not previously of record, is 
not "material" evidence because it does not shed any light 
on the existence of a medical nexus between the appellant's 
service activities and his alleged head injury residuals.  
Therefore, the Board concludes that the evidence submitted 
after November 1989 to be cumulative and it is not "new and 
material" evidence.  

The assertions of the appellant that his headaches and 
psychiatric disorder are related to a trauma he suffered in 
service, namely a head injury suffered in an explosion, are 
not competent medical evidence with regard to those issues.  
Layno v. Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown 5 
Vet. App. 91, 92-93 (1993).  Furthermore, even assuming that 
the appellant did suffer lacerations of the head or other 
injury in an explosion, the appellant lacks the medical 
expertise to enter a medical judgment as to any relationship 
between the existence of headaches or a psychiatric disorder, 
and any in-service incident.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Likewise, any statement of the appellant's family and friends 
as to the etiology of the appellant's headaches or 
psychiatric disorder or other alleged residuals are also 
insufficient to establish a medical diagnosis.  Id.  
Therefore, the Board concludes that the appellant's written 
statements, and the written statements of his family and 
friends, are cumulative evidence.  Moreover, the appellant's 
written statements and his hearing testimony tended to 
restate contentions that were on file at the time of the 
prior denial.  The testimony and written statements of the 
appellant iterate previous evidence of record and are thus 
cumulative and therefore do not constitute "new and 
material" evidence.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).

Consequently, the evidence presented since the November 1989 
decision is not new and material and the appellant's claim as 
to service connection for the residuals of a head injury is 
not reopened.  Furthermore, the use of the doctrine of 
reasonable doubt is inapplicable to issues of new and 
material evidence.  See Annoni v. Brown, 5 Vet. App. 463 
(1993).



ORDER

New and material evidence not having been submitted to reopen 
the appellant's claim of entitlement to service connection 
for the residuals of a head injury, the benefits sought on 
appeal are denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

